Citation Nr: 0943566	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a right elbow/arm 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal of a March 2005 rating decision 
issued in April 2005, in which the RO determined that new and 
material evidence sufficient to reopen the Veteran's 
previously-denied claim had not been received.  

In a January 2008 decision, the Board concluded that new and 
material evidence had been submitted and reopened the 
Veteran's previously-denied claim for service connection for 
right elbow/arm disability.  The Board also found that 
additional notice and development was necessary prior to 
rendering a decision on the merits of the underlying issue.  
This issue, namely whether the claimed disability was 
incurred in or aggravated by service, was remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action, on his part, is 
required.


REMAND

Unfortunately, the Board's review of the record reflects that 
another remand is warranted, for additional development.

Here, in compliance with the January 2008 Board remand 
instructions, VA provided notice to the Veteran of what was 
needed to substantiate his reopened claim, asked him to 
identify healthcare providers, who had treated him for his 
right arm/elbow disability, obtained copies of his service 
personnel records, and afforded the Veteran an examination 
for etiological opinions.  During a March 2009 VA joints 
examination, the Veteran reported that, since his discharge 
from service in 1972, he has been seen off-and-on at the 
Brooklyn, New York VA Medical Center (VAMC) and was last seen 
at that VAMC in October 2008.  However, except for copies of 
VA examination reports dated in 2005 and 2009, the record 
does not contain any VA treatment records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, all outstanding pertinent VA 
medical records since March 1972 should be obtained from the 
New York, New York VA Healthcare System, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009) as 
regards requests for records from Federal facilities.  

In addition, another attempt should be made to obtain 
apparently outstanding service treatment records, to include 
service inpatient treatment records for the hospital (MASH 
unit) assigned to treat members of the Headquarters & 
Headquarters Company (HHC), 24th Engineer Battalion, 2d 
Infantry Division, while stationed in Korea during 1970 and 
any accompanying physical profiles for the Veteran, and any 
morning reports for his unit.  He was stationed in Korea from 
January 1970 to February 1971.  In cases where the veteran's 
service medical records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This heightened duty includes the 
obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Following receipt of such records, the claims file should 
again be reviewed and etiological opinions render taking into 
consideration the newly-obtained evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the New York, New York VA 
Healthcare System, in particular from the 
Brooklyn VAMC since March 1972, to 
include any archived records and 
radiological studies.  All records and/or 
responses received should be associated 
with the claims file. 

2.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of any outstanding service treatment 
records, to include service inpatient 
treatment records for the hospital (MASH 
unit) assigned to treat members of the 
HHC 24th Engineer Battalion, 2d Infantry 
Division, while stationed in Korea during 
1970 and any accompanying physical 
profiles for the Veteran, and any morning 
reports for his unit.  He was stationed 
in Korea from January 1970 to February 
1971.  If no records can be found, 
document whether such records do not 
exist and whether further efforts to 
obtain them would be futile.

3.  After all available records and/or 
responses from the each contacted entity 
are associated with the claims file, 
forward the claims file to the VA 
physician who examined the Veteran in 
March 2009 if available, otherwise the 
claims file should be reviewed by another 
appropriate physician.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician and his or her report should 
include discussion of the Veteran's 
documented medical history and 
assertions.

Based on a review of the claims file, the 
physician should offer an opinion(s), 
consistent with sound medical principles, 
as to:

(a)  Does the Veteran have a right 
elbow/arm disorder?  If so, state the 
diagnosis or diagnoses.

(b)  For any such disorder, is it at 
least as likely as not (50 percent or 
greater probability) that such right 
elbow/arm disorder existed prior to 
the Veteran's period of active duty 
from July 25, 1969 to March 22, 1972?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.

(c)  If a right elbow/arm disorder 
preexisted the Veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the physician should 
specify whether the Veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current right 
elbow/arm disability.

(d)  If there was a permanent 
worsening of the underlying pathology 
of any right elbow/arm disorder during 
service, was such increase due to the 
natural progression of the disease?

(e)  If the physician concludes that a 
right elbow/arm disorder did not exist 
prior to the Veteran's period of 
active duty from July 25, 1969 to 
March 22, 1972, is it at least as 
likely as not (50 percent or greater 
probability) that such disorder had 
its onset during service, or was it 
caused by any incident that occurred 
during service?

The physician should discuss the March 
2009 VA examiner's opinions and set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

